Citation Nr: 0323323	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-07 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left wrist scar 
(residuals of excision of volar ganglion mass).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran had periods of verified active duty service from 
July 1978 to November 1978 and from August 1979 to November 
1986.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Issues not on appeal

The appeal presently before the Board has been perfected as 
to the issue listed on the title page.  The record shows that 
the veteran filed a claim in September 2001 requesting an 
increased rating for his service-connected low back 
disability and entitlement to service connection for left 
knee, left ankle and foot conditions claimed as secondary to 
the service-connected back disability.  Those claims were 
denied by the RO in a rating decision dated in March 2002.  
To the Board's knowledge, the veteran did not file a notice 
of disagreement with respect to these claims, and 
consequently they are not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105, filing of a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and request for appellate review is completed by claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The service medical records reflect that the veteran 
required treatment while on active duty status for a volar 
ganglion mass on his left wrist in May 1979, resulting in 
excision surgery later that same month; these records noted a 
history of symptoms-onset on April 27, 1979.  Later-dated 
service medical records noted that the veteran had a residual 
scar from the excision surgery.
2.  The medical evidence supports the conclusion that the 
veteran's currently diagnosed residual left wrist scar is 
related to the volar ganglion excision surgery he underwent 
during service in May 1979.


CONCLUSION OF LAW

A disability manifested by a scar on the left wrist was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left wrist 
scar.  In essence, he contends that his currently diagnosed 
scar is a residual disability of a volar ganglion mass that 
was surgically excised in service in May 1979.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for benefits, and it redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 1999 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's claim on appeal was originally denied as not 
well grounded in the August 1999 RO rating decision.  
However, in the August 2001 rating decision and the August 
2001 statement of the case, the RO applied the current 
standard in adjudicating the veteran's claim.  The Board 
finds that the RO's readjudication of this claim on the 
merits in August 2001 was in compliance with section 7(b) of 
the VCAA.  See also VAOPGCPREC 3-2001, dated January 21, 
2001.  Accordingly, remand of this case for readjudication by 
the RO is not warranted.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board will apply the current standard of review in 
adjudicating this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In a June 2001 letter, the RO provided the veteran with 
notice of the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claim for service 
connection, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  He also was provided notice of the evidence generally 
required to establish entitlement to service connection, 
e.g., service medical records to show event in service 
causing injury or disease, VA medical treatment records to 
show current disability, and medical examination/opinion 
evidence establishing a relationship between current 
disability and injury/disease in service.

The Board notes further that the notice of the VCAA provided 
to the veteran in June 2001 essentially complied with the 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That Federal Circuit case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to VCAA notice 
sent by the Board because it is contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  In this case, the RO and not the Board advised the 
veteran of the VCAA.  The RO's duty to notify, pursuant to 38 
C.F.R. § 3.159(b), was not invalidated by the recent Federal 
Circuit decision.  Moreover, even though the veteran was 
advised that he had 60 days to respond, he also was expressly 
notified that he had one year to submit requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Because this one year time period has now expired, and in 
light of the circumstances of this case, it appears that VA 
has done everything reasonably possible to notify the veteran 
of the evidence and information necessary to substantiate his 
claim.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claim with further 
delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The record shows that in connection with the development and 
adjudication of the claim on appeal, the veteran was provided 
a VA compensation examination in July 2001.  In addition, the 
record shows that the RO obtained all medical records 
identified by the veteran as relevant to this claim.  The 
veteran has not identified any other medical evidence that 
exists and needs to be obtained.  The Board additionally 
observes that general due process considerations have been 
followed in this case.  See 38 C.F.R. § 3.103 (2002).  Over 
the course of this appeal, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  He was informed of his right to a hearing and 
was presented several options for presenting personal 
testimony, but he has chosen not to appear for a hearing.  
His very able representative has submitted written argument 
on his behalf, most recently in August 2003.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).

Analysis

The veteran seeks entitlement to service connection for a 
left wrist scar.  As noted above, he contends, in essence, 
that he has a scar as a result of the May 1979 volar ganglion 
mass excision surgery.

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, there is evidence of a current disability of 
the left wrist, which satisfies element (1) of Hickson.  The 
report of the VA compensation examination conducted in July 
2001 showed a 9 cm by 1 cm scar on the volar lateral left 
wrist, which was linear in shape and semi-curved, with some 
keloid formation.  With respect to Hickson element (3), 
medical nexus, the veteran's scar obviously resulted from  
May 1979 ganglion mass excision surgery.  The medical 
evidence of record, including the veteran's service discharge 
physical examination in June 1986 and the report of the VA 
examination conducted in July 2001, consistently notes that 
the veteran had a residual scar from May 1979 ganglion mass 
excision surgery.  

The controversial aspect case revolves around Hickson element 
(2), evidence of in-service incurrence of a disease or 
injury.  The identification of the ganglion mass and the 
excision surgery occurred in April and May of 1979.  The 
veteran contends that he was on active duty at the time.  As 
noted in the Introduction above, the veteran's verified 
periods of active duty service have been identified as from 
July 1978 to November 1978 and from August 1979 to November 
1986.  The RO in essence denied the veteran's claim on the 
basis that the surgery occurred between the two periods of 
active service, at a time when the veteran was not on active 
duty.  

It appears that the veteran was a member of the Puerto Rico 
Air National Guard.  His active duty from July 1978 to 
November 1978 corresponds with a three month period of active 
duty for training to complete basic training.  There is then 
a gap of approximately nine months, after which the veteran 
went on active duty for many years starting in August 1979.  
The question which must be answered is the veteran's status 
during that nine month period. 

The RO denied this claim on the basis that the veteran's left 
wrist condition occurred in April-May 1979 and therefore pre-
existed his active duty service 
[i.e., starting in August 1979].  However, the Board observes 
that the service medical records documenting the 
identification and treatment of the volar ganglion mass are 
highly suggestive that the veteran was in fact on active duty 
status at the time of the May 1979 surgery, which was 
performed at a military medical facility (U. S. Naval 
Hospital, Roosevelt Roads, Puerto Rico).  

All of the reports which document the identification and 
treatment of the ganglion mass are service medical records. 
These records noted a history of onset on April 27, 1979, 
when the veteran was working and noticed that something was 
wrong with his left wrist.  When he was evaluated on May 3rd, 
a volar mass was found on his left forearm.  The May 3, 1979 
report indicated that the veteran's status was "active 
duty".  Hospital records after the excision surgery later 
that same month indicated that he was "discharged to light 
duty".    

While the period of service in April and May 1979 unverified, 
the Board finds that the veteran was most likely on active 
duty for training when he experienced problems with his left 
wrist in the April-May 1979 time frame.  The treatment 
records discussed above are entirely of military origin.  
Moreover, these records indicate that the veteran was on some 
form of active duty status (the May 3, 1979 report denotes 
"AD" status in the appropriate box on the report).  Based n 
this evidence, the Board finds that as the veteran was on 
active duty for training in May 1979.  Under 38 C.F.R. 
§ 3.6(a), he is basically eligible for service connection for 
diseases and injuries incurred in the line of duty.  In 
short, since the service medical records corroborate the 
veteran's claim that he was on active duty when he was 
treated for a volar mass on his left wrist, the Board finds 
that Hickson element (2) is established.
 
In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
the residual left wrist scar.  Accordingly, service 
connection for a left wrist scar is granted.


ORDER

Service connection for a left wrist scar is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

